3 N.Y.3d 764 (2004)
In the Matter of DAVID KUNTZ et al., Appellants,
v.
BERNADETTE CASTRO, as Commissioner of New York State Office of Parks, Recreation and Historic Preservation, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 4, 2004.
Decided December 2, 2004.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from so much of Supreme Court's order and judgment as denied appellants' request for a preliminary injunction, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.